DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on October 16, 2020 is acknowledged.

Preliminary Amendment
	3.	The preliminary amendment filed on September 4, 2018 has been entered in the above-identified application. Claims 3, 4, 5, 6, and 9 are amended. Claim 1-9 are pending of which claims 1-8 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “the stretchable conductor sheet according to claim 1 wherein the first stretchable conductor layer contains carbon-based particles in an amount of 30% or more.
	However, it is unclear whether claim 4 recites a weight percentage or a volume percentage. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spath et al. (US 2006/0274049 A1) in view of Akagawa (US 6121688 A).  
 	Spath et al. disclose an electronically conductive article (equivalent to the stretchable conductor sheet of the claimed invention) comprising at least one conductive carbon nanotube layer (equivalent to the first stretchable conductor layer of the claimed invention and comprising carbon-based particles as a conductive filler) in contact with at least one conductive layer comprising electronically conductive polymer (equivalent to the second stretchable conductor layer of the claimed invention).  FIG. 1b shows an electronically conductive article (298) comprising a conductive layer (302) comprising an electronically conductive polymer that may be formed on a substrate (300).  A layer of carbon nanotubes (304) is formed over the electronically conductive polymer layer (302). FIG. 1a illustrates an alternative electronically conductive article (299), which comprises a layer of carbon nanotubes (304) that may be formed on a substrate (300).  A conductive layer (302) comprising an electronically conductive polymer is formed over the carbon nanotube layer (304). In a preferred embodiment, the layer containing the conductive SWCNTs is prepared by applying a mixture containing: a) a SWCNT, b) a dispersant and, optionally c) a polymeric binder. The actual dry coating weight of the conductive polymer applied is determined by the properties of the particular conductive polymer employed and by the (equivalent to the releasable polymer film of the claimed invention), adhesion promoting layer (equivalent to the adhesive layer of the claimed invention), operational layer (which is used in the operation of a device), non-operational layer (which is not used in the operation of a device but can facilitate, for example, transfer of a transfer layer, protection from damage and/or contact with outside elements). A key criterion of the conductive layers involves two important characteristics of the conductive layer, namely the transparency and the sheet resistance or surface electrical resistance. Typically, lower resistance values are obtained by coating thicker layers of the carbon nanotubes.  (See Abstract 
	Spath et al. do not teach that the second stretchable conductor layer comprises a stretchable conductor composition contains metal-based particles as a conductive filler. 
	However, Akagawa disclose an anisotropic conductive sheet material that includes a resin and conductive fillers, such as metallic particles, added in the resin.  A conductive layer is formed on one of the surfaces of the anisotropic conductive sheet material. The anisotropic conductive sheet is made of a resin such as epoxy, polyimide or silicone blended with a conductive filler such as a metallic filler or the like.  Since the resin has a rubber-like elasticity, it can mitigate a stress. The conductive filler may be a metallic powder such as Ni, a metallic powder such as Ag or Ag--Pd; or Ni, Ag or Ag--Pd covered with a resin such as epoxy, polyimide or silicone; or a resin powder such as epoxy, polyimide or silicone covered with a plated metallic film such as Ni, Ag or Ag--Pd, in a necessary amount of which is blended into the resin for creating the conductivity when particles of the conductive filler are brought into contact with each other by pressing the sheet. (See Abstract, Column 1, lines 9-14 and Column 9, lines 34-49). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to add conductive fillers, such as metallic particles, to the electronically conductive polymer layer taught by Spath et al. given that Akagawa teaches that a conductive filler, such as a metallic filler, can be added to a conductive layer/sheet to create conductivity and given that Spath et al. specifically state that the conductivity of the electronically conductive polymer layer can be enhanced by incorporating a conductivity enhancing agent (CEA). With regards to the property limitations of elongation at break, film resistance, BET specific surface area, and the light transmission, the Examiner takes the positon that such properties are inherent in the materials taught by Spath et al. given that those materials are identical to the ones used in the claimed invention. With regards to the thickness of the layers and that the specific orders of the layers, the Examiner would like to point out that  thicknesses and the orders of the layers are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2014/080470 A1 discloses an element with conductive layers that are laminated or arranged in parallel on the surface of a base. A primary conductive layer is formed of a highly conductive material and a secondary conductive layer is formed of highly stretchable material. 
US 10546664 B2 discloses a stretchable conductor that can be used to form a film having good repeated stretching durability. Conductive particles, preferably silver particles, a predetermined quantity of a specific barium sulfate, and a flexible resin component are mixed together to obtain a stretchable conductor composition. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787